Case 4:17-cv-13292-LVP-EAS ECF No. 145 filed 06/08/20        PageID.3829     Page 1 of 3


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 AFT MICHIGAN,

       Plaintiff,                                         Case No. 17-13292
                                                          Honorable Linda V. Parker
 v.

 PROJECT VERITAS, et al,

       Defendants.

         STIPULATED ORDER AMENDING SCHEDULING ORDER

       Whereas, all Parties to this suit recently stipulated to an extension of certain

 dates in the Scheduling Order for this matter due to the health crisis that had

 impaired their ability to complete the discovery process, including the extension of

 the fact discovery cut-off date to June 30;

       Whereas, the Parties have continued to utilize their best efforts to continue

 and finalize discovery in this matter and will substantially complete discovery by

 that date;

       Whereas, certain witnesses are not and will not be available during the

 month of June for depositions, due in part to the same health crisis noted above,

 but can be available in the month of July;

       Whereas, the Parties agree to extend the fact discovery deadline to July 31,

 2020, but only for the taking of depositions properly and timely noticed and served
Case 4:17-cv-13292-LVP-EAS ECF No. 145 filed 06/08/20        PageID.3830   Page 2 of 3


 within the current June 30th fact discovery deadline; and

       Whereas, due to the extension of the fact discovery deadline, the deadline

 for Motions for Summary Judgment shall also be extended accordingly, but all

 other dates shall remain the same;


 On stipulation of all Parties,

       IT IS ORDERED that the Fourth Amended Scheduling Order is hereby

 amended as follows:

       Fact Discovery Cutoff:                        June 30, 2020
                                                     *Any depositions properly and
                                                     timely noticed and served
                                                     within the fact discovery
                                                     period may be finalized in the
                                                     month of July if necessary due
                                                     to witness availability

       Expert Discovery Cutoff:                      June 30, 2020

       Due Date for Motions to
       Exclude Experts:                              July 15, 2020

       Dispositive Motion Cutoff
       (Filed By Date):                              August 21, 2020

       Motions in Limine:                            October 1, 2020

 IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


  Dated: June 8, 2020
Case 4:17-cv-13292-LVP-EAS ECF No. 145 filed 06/08/20   PageID.3831   Page 3 of 3



 It is so stipulated:

 /s/ Mark H. Cousens                       /s/ Paul M. Mersino
 Mark H. Cousens                           Paul M. Mersino
 Attorney for Plaintiff                    Attorney for Defendants
